



Exhibit 10.2
RESTRICTED STOCK AWARD AGREEMENT
CONTINENTAL RESOURCES, INC.
2013 LONG-TERM INCENTIVE PLAN
THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), is entered into
as of             (the “Date of Grant”) by and between             (the
“Participant”) and CONTINENTAL RESOURCES, INC. (the “Company”):
W I T N E S S E T H:
WHEREAS, the Participant is an employee of the Company, and it is important to
the Company that the Participant be encouraged to remain in its employ; and
WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to acquire shares of the Common Stock of the Company,
as hereinafter provided, pursuant to “Continental Resources, Inc. 2013 Long-Term
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and
WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:
Section 1. Grant of Award. The Company hereby grants to the Participant
effective as of the Date of Grant specified above, as a matter of separate
inducement but not in lieu of any salary or other compensation for the
Participant’s services for the Company, an award (the “Award”) of
            (            ) shares of Common Stock (the “Restricted Shares”),
under and subject to the terms and conditions of this Award Agreement and the
Plan, which is incorporated herein by reference and made a part hereof for all
purposes.
Section 2. Stock Held by Company; Ownership of Restricted Shares. The Company
shall evidence the Restricted Shares in the manner that it deems appropriate.
The Company may issue a certificate or certificates registered in the name of
the Participant representing the total number of Restricted Shares represented
by the Award and retain that certificate or those certificates until the
restrictions on the Restricted Shares expire or the Restricted Shares are
forfeited as described in this Award Agreement. All Restricted Shares under the
Award held by the Company pursuant to this Award Agreement shall constitute
issued and outstanding shares of Common Stock of the Company for all corporate
purposes, and the Participant shall be entitled to all the rights of absolute
ownership of the Restricted Shares, including the right to vote those shares and
the right to receive all cash dividends thereon (subject to vesting restrictions
as described in Section 3) provided that the right to receive such dividends
shall terminate with respect to shares of Common Stock which are forfeited under
this Award Agreement. If shares of Common Stock vest in the Participant in
accordance with this Award Agreement, the Company shall, if requested by the
Participant, deliver to the Participant a certificate representing such vested
shares of Common Stock.





--------------------------------------------------------------------------------





Section 3. Vesting of Award. If the Participant’s employment with the Company, a
Subsidiary or an Affiliated Entity remains full-time and continuous at all times
prior to any of the vesting dates specified below (the “Vesting Dates”), the
restrictions on a number of the Restricted Shares granted pursuant to this Award
Agreement will expire and such Restricted Shares will become transferable and
nonforfeitable, on or after the applicable Vesting Date, on a cumulative basis,
such number of Restricted Shares determined by multiplying the aggregate number
of shares of Common Stock subject to the Award by the designated percentage set
forth as follows:
 
Percent Vested
 
Vesting Date
%
 
 
%
 
 

Such vesting percentages shall also be applicable to any dividends that may
become payable on the shares of Common Stock that are subject to this Award
Agreement. If the Participant terminates employment prior to the applicable
Vesting Date for any reason, the Restricted Shares for which the restrictions
have not lapsed as of the date of termination (including any dividends payable
thereon) shall be null and void and shall be forfeited to the Company, and
neither the Participant nor any other person shall have any interest therein in
any manner whatsoever, unless Participant’s vesting in the Award is accelerated
pursuant to Section 6. Dividends, if any, that are payable with respect to the
Restricted Shares under this Award Agreement shall be paid without interest to
the Participant on the date of vesting of the associated Restricted Shares, and
then only with respect to the percentage of such dividends as to which the Award
was then vested, with the remaining portions of such dividends, if any, to be
paid without interest to the Participant on the date the associated Restricted
Shares respectively become vested.
Section 4. Restrictions; Forfeiture. The Restricted Shares are restricted in
that they may not be sold, assigned, transferred, pledged or otherwise alienated
or hypothecated in any way, shall not be assignable by operation of law and
shall not be subject to execution, attachment, or similar process. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the
Restricted Shares contrary to the provisions hereof shall be null and void and
without effect. The Restricted Shares are also restricted in the sense that they
may be forfeited to the Company. The Participant hereby agrees that if the
Restricted Shares are forfeited, as provided in Section 3, the Company shall
have the right to deliver the Restricted Shares to the Company’s transfer agent
for, at the Company’s election, cancellation or transfer to the Company.
Section 5. Employment. So long as the Participant shall continue to be a
full-time and continuous employee of the Company, a Subsidiary or an Affiliated
Entity, the Award shall not be affected by any change of duties or position.
Nothing in the Plan or in this Award Agreement shall confer upon the Participant
any right to continue in the employ of the Company, a Subsidiary or an
Affiliated Entity, or interfere in any way with the right of the Company, a
Subsidiary or an Affiliated Entity to terminate the Participant’s employment at
any time. With respect to the Award, the Company may, in its sole discretion,
determine that if the Participant is on leave of absence for any reason the
Participant will be considered to still be in the employ of,


2

--------------------------------------------------------------------------------





or providing services for, the Company (and, hence, as a result of such leave of
absence, Restricted Shares for which the restrictions have not lapsed as of the
date the leave of absence began will not be automatically forfeited to the
Company while the Participant remains on leave of absence), provided that rights
to the Restricted Shares during a leave of absence will be limited to only those
rights actually earned or vested when the leave of absence began, meaning that
no restrictions on any Restricted Shares granted pursuant to this Award will
expire and no Restricted Shares will become transferable and nonforfeitable
during any leave of absence, even if a Vesting Date would otherwise occur during
such leave of absence, and upon the Participant’s return from leave of absence,
the Company, in its sole discretion, may adjust the vesting schedule in
Section 3 hereof to account for such leave of absence.
Section 6. Acceleration of Award Upon Change of Control. Upon the occurrence of
a Change of Control, the Award shall become 100% vested and restrictions on all
of the Restricted Shares granted pursuant to this Award will expire and such
Restricted Shares will become transferable and nonforfeitable.
Section 7. Delivery of Stock. Promptly following the expiration of the
restrictions on the Restricted Shares as contemplated in Section 3 or Section 6
of this Award Agreement, the Company shall cause to be issued and delivered to
the Participant or the Participant’s designee a certificate or other evidence of
the number of Restricted Shares as to which restrictions have lapsed, free of
any restrictive legend relating to the lapsed restrictions, upon receipt by the
Company of any tax withholding as may be requested pursuant to Section 9. The
value of such Restricted Shares shall not bear any interest owing to the passage
of time.
Section 8. Securities Law Restrictions. Notwithstanding any provision of this
Award Agreement to the contrary, the Award shall be vested and Common Stock
(including the Restricted Shares) issued only upon compliance with the
Securities Act of 1933, as amended (the “Securities Act”), and any other
applicable securities law, or pursuant to an exemption therefrom, and with the
requirements of any stock exchange or market system upon which the Common Stock
may then be listed. No Common Stock will be issued hereunder if such issuance
would constitute a violation of any applicable federal, state, or foreign
securities laws or other law or regulations or the requirements of any stock
exchange or market system upon which the Common Stock may then be listed. In
addition, Common Stock will not be issued hereunder unless (i) a registration
statement under the Securities Act is at the time of issuance in effect with
respect to the shares issued or (ii) in the opinion of legal counsel to the
Company, the shares issued may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares subject to the Award
will relieve the Company of any liability in respect of the failure to issue
such shares as to which such requisite authority has not been obtained. If
deemed necessary by the Company to comply with the Securities Act or any
applicable laws or regulations relating to the sale of securities, the
Participant, at the time of any issuance hereunder and as a condition imposed by
the Company, shall take action to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and shall represent, warrant and agree that the shares of Common
Stock subject to the Award are being purchased for investment and not with any
present intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such effect. The Participant acknowledges that any stock
certificate representing Common Stock purchased under such circumstances will be
issued with a restricted securities legend.


3

--------------------------------------------------------------------------------





Section 9. Withholding of Taxes. The Company may make such provision as it may
deem appropriate to satisfy the withholding of any applicable federal, state or
local taxes that it determines it (or a Subsidiary or Affiliated Entity) may be
obligated to withhold or pay in connection with the vesting of the Award or the
disposition of shares of Common Stock acquired upon vesting of the Award. A
Participant may pay the amount of taxes required by law upon the payment of an
Award (i) in cash, (ii) by delivering to the Company shares of Common Stock
having a Fair Market Value on the date of payment equal to the amount of such
required withholding taxes, or (iii) by directing the Company to withhold from
the shares of Common Stock to be delivered to the Participant upon payment of
the Award shares of Common Stock having a Fair Market Value on the date of
payment equal to the amount of such required withholding taxes. If the
Participant elects to use the stock withholding option described in subparagraph
(iii), the Participant must make the election at the time and in the manner the
Company prescribes. The Committee, in its discretion, may deny the Participant’s
request to satisfy the tax withholding obligations using a method described
under subparagraph (ii) or (iii). In the event the Company determines that the
aggregate Fair Market Value of the shares of Common Stock withheld as payment of
any tax withholding obligation is insufficient to discharge that tax withholding
obligation, then the Participant must pay to the Company, in cash, the amount of
that deficiency immediately upon the Company’s request.
Section 10. Restrictions.
(a) Right to Repurchase. At any time that the Company is not a “reporting
company” under Section 12 of the Exchange Act, the Company will have the right
to repurchase (the “Repurchase Right”), upon Participant’s termination of
employment for any reason, whether voluntary or involuntary, or by resignation,
removal, death or disability or otherwise, all shares of Common Stock that are
issued to Participant under this Award Agreement, that have become vested in
accordance with Section 3 or 6 of this Award Agreement, and that are
beneficially owned by the Participant as of the date the Company exercises the
Repurchase Right. The Company’s right to repurchase shall remain in effect
during the term of Participant’s employment by the Company and shall continue
for a period of two years following termination of Participant’s employment by
the Company. If the Company elects to purchase any Common Stock pursuant to this
Section 10(a), it shall give written notice of its election to do so (the
“Election Notice”) to the Participant. If the Company shall become a “reporting
company” prior to giving an Election Notice, the Company’s Repurchase Right
shall lapse. If the Company shall become a “reporting company” after giving an
Election Notice and prior to the consummation of the repurchase which is the
subject of such Election Notice, the Company’s Repurchase Right shall continue
in full force and effect.
(b) Obligation to Repurchase. At any time that the Company is not a “reporting
company” under Section 12 of the Exchange Act, the Participant, by written
notice to the Company (a “Notice to Purchase”), may elect to require the Company
to purchase from the Participant any and all shares of Common Stock, whether or
not such shares have become vested in accordance with Section 3 or 6 of this
Award Agreement, and that are beneficially owned by


4

--------------------------------------------------------------------------------





the Participant as of the date of such Notice to Purchase. If the Company shall
become a “reporting company” after a Notice to Purchase is given and prior to
the consummation of the repurchase which is the subject of such Notice to
Purchase, the Company’s repurchase obligation shall continue in full force and
effect.
(c) Procedure for Repurchase. The purchase price to be paid by the Company for
the Common Stock to be repurchased pursuant to Section 10(a) or Section 10(b)
above (the “Affected Stock”) shall be the Fair Market Value of the Affected
Stock as of the last day of the calendar quarter next preceding the Election
Notice or the Notice to Purchase, as the case may be. The purchase price shall
be determined by the Company within forty-five (45) days next following the
Election Notice or the Notice to Purchase, as the case may be. Within five
(5) calendar days next following the determination of the purchase price, the
Company shall provide to the Participant a written report reflecting the
Company’s calculation of the purchase price in reasonable detail. The
Participant shall have five (5) calendar days in which to deliver to the Company
the Participant’s objection to the Company’s determination of the purchase
price. Any such objection shall be in writing and shall state the basis for such
objection. If no such objection is timely made, the Company’s determination of
the purchase price shall be final. In the event of a timely objection, and
within ten (10) days following delivery of such objection to the Company, the
determination of the purchase price shall be submitted to a panel consisting of
three persons, one appointed by the Company, one appointed by the Participant,
and the third selected by the other two. The Company and the Participant shall
provide written notice to each other of the name of the person appointed to the
panel. If either the Company or the Participant fails to timely appoint its
member of the panel, the other party may do so. The determination of the
purchase price by a majority of members of the panel shall be final and binding
on the parties. The closing of the Company’s purchase of the Affected Stock
shall occur at the offices of the Company on a business day which is not more
than seven (7) calendar days following the final determination of the purchase
price. At the closing, the Participant shall deliver the Affected Stock by
appropriate assignment against payment of the purchase price.
(d) Stockholders’ Agreements. The receipt of the vested shares of Common Stock
after the applicable Vesting Date shall be conditioned upon Participant’s
agreement to be bound by agreements and restrictions applicable to other
shareholders of the Company.
(e) Restrictive Legend. Each certificate representing the Common Stock shall
contain on its face, in addition to any other legend, the following legend in
order to give notice of this restriction to any purchaser or transferee of
Common Stock:
“THE SHARES OF COMMON STOCK OF CONTINENTAL RESOURCES, INC. (“COMPANY”)
REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON TRANSFER AND THE
RIGHT OF THE COMPANY TO REPURCHASE THE COMMON STOCK IN ACCORDANCE WITH THE TERMS
OF THAT CERTAIN RESTRICTED STOCK AWARD AGREEMENT (“AWARD AGREEMENT”) DATED
            WHICH RELATES TO THE CONTINENTAL RESOURCES, INC. 2013 LONG-TERM
INCENTIVE PLAN. CERTAIN TRANSFERS OF THE COMPANY COMMON STOCK MAY BE INVALIDATED
IF SUCH TRANSFERS ARE NOT MADE IN ACCORDANCE WITH THE TERMS OF THE AWARD
AGREEMENT. ANY PURCHASER OR


5

--------------------------------------------------------------------------------





TRANSFEREE OF THE SHARES OF COMPANY COMMON STOCK REPRESENTED BY THIS CERTIFICATE
SHOULD OBTAIN A COPY OF THE AWARD AGREEMENT AND INSURE THAT THE PROPOSED
PURCHASE OR TRANSFER DOES NOT VIOLATE THE AWARD AGREEMENT.”
Section 11. Notices. All notices or other communications relating to the Plan
and this Award Agreement shall be in writing and shall be delivered personally
or mailed (U.S. mail) and shall be deemed to be delivered (i) on the date on
which actually received by the person to whom it is delivered personally,
(ii) three business days following the date on which a properly addressed notice
or communication is mailed via regular U.S. mail, or (iii) on the date on which
receipt is acknowledged if sent via certified U.S. mail. Any notice by the
Company to the Participant shall be sent to the Participant at the then current
address as maintained by the Company or such other address as the Participant
may advise the Company in writing. Any notice by the Participant to the Company
shall be sent to the Secretary of the Company. Any person entitled to notice
hereunder may waive such notice in writing.
Section 12. Furnish Information. The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirements imposed upon the Company by or under any
applicable statute or regulation.
Section 13. Remedies. The parties to this Award Agreement shall be entitled to
recover from each other reasonable attorneys’ fees incurred in connection with
the successful enforcement of the terms and provisions of this Award Agreement
whether by action to enforce specific performance or for damages for its breach
or otherwise.
Section 14. No Liability for Good Faith Determinations. The Company and the
members of the Board shall not be liable for any act, omission or determination
taken or made in good faith with respect to this Award Agreement or the
Restricted Shares granted hereunder.
Section 15. Execution of Receipts and Releases. Any payment of cash or any
issuance or transfer of shares of Common Stock or other property to the
Participant, or to the Participant’s legal representative, heir, legatee or
distributee, in accordance with the provisions hereof, shall, to the extent
thereof, be in full satisfaction of all claims of such persons hereunder. The
Company may require the Participant or the Participant’s legal representative,
heir, legatee or distributee, as a condition precedent to such payment or
issuance, to execute a release and receipt therefor in such form as it shall
determine.
Section 16. No Guarantee of Interests. The Board and the Company do not
guarantee the Common Stock of the Company from loss or depreciation.
Section 17. Information Confidential. As partial consideration for the granting
of the Award hereunder, the Participant hereby agrees to keep confidential all
information and knowledge, except that which has been disclosed in any public
filings required by law, that the Participant has relating to the terms and
conditions of this Award Agreement; provided, however, that such information may
be disclosed as required by law and may be given in confidence to the
Participant’s spouse and tax and financial advisors. In the event any breach of
this promise comes to the attention of the Company, it shall take into
consideration that breach in determining whether to recommend the grant of any
future similar award to the Participant.


6

--------------------------------------------------------------------------------





Section 18. Successors. This Award Agreement shall be binding upon the
Participant, the Participant’s legal representatives, heirs, legatees and
distributees, and upon the Company, its successors and assigns.
Section 19. Severability. If any provision of this Award Agreement is held to be
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining provisions hereof, but such provision shall be fully severable and
this Award Agreement shall be construed and enforced as if the illegal or
invalid provision had never been included herein.
Section 20. Company Action. Any action required of the Company shall be by
resolution of the Board or Committee or by a person or entity properly
authorized to act by resolution of the Board or Committee.
Section 21. Headings. The titles and headings of sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
Section 22. Governing Law. All questions arising with respect to the provisions
of this Award Agreement shall be determined by application of the laws of
Oklahoma, without giving any effect to any conflict of law provisions thereof,
except to the extent Oklahoma state law is preempted by federal law. The
obligation of the Company to sell and deliver Common Stock hereunder is subject
to applicable laws and to the approval of any governmental authority required in
connection with the authorization, issuance, sale or delivery of such Common
Stock.
Section 23. Consent to Jurisdiction and Venue. The Participant hereby consents
and agrees that state courts located in Oklahoma County, Oklahoma and the United
States District Court for the Western District of Oklahoma each shall have
personal jurisdiction and proper venue with respect to any dispute between the
Participant and the Company arising in connection with the Award or this Award
Agreement. In any dispute with the Company, the Participant will not raise, and
the Participant hereby expressly waives, any objection or defense to any such
jurisdiction as an inconvenient forum.
Section 24. Amendment. This Award Agreement may be amended by the Board or by
the Committee at any time (i) if the Board or the Committee determines, in its
sole discretion, that amendment is necessary or advisable in light of any
addition to or change in any federal or state, tax or securities law or other
law or regulation, which change occurs after the Date of Grant and by its terms
applies to the Award, or (ii) other than in these circumstances described in
subparagraph (i) or provided in the Plan, with the Participant’s consent.
Section 25. Acknowledgements. The Participant acknowledges and agrees that
(i) the Participant is not relying upon any determination by the Company, its
affiliates, or any of their respective employees, directors, officers, attorneys
or agents (collectively, the “Company Parties”) of the Fair Market Value of the
Common Stock on the Date of Grant, (ii) the Participant is not relying upon any
written or oral statement or representation of the Company Parties regarding the
tax effects associated with the Participant’s execution of this Award


7

--------------------------------------------------------------------------------





Agreement and the Participant’s receipt, holding and vesting of the Restricted
Shares, and (iii) in deciding to enter into this Award Agreement, the
Participant is relying on the Participant’s own judgment and the judgment of the
professionals of the Participant’s choice with whom the Participant has
consulted. The Participant hereby releases, acquits, and forever discharges the
Company Parties from all actions, suits, debts, obligations, liabilities,
claims, damages, losses, costs and expenses of any nature whatsoever, known or
unknown, on account of, arising out of, or in any way related to the tax effects
associated with the Participant’s execution of this Award Agreement and the
Participant’s receipt or holding of the Restricted Shares. The Participant
further understands and acknowledges that the Participant should consult with a
tax advisor regarding the advisability of filing with the Internal Revenue
Service an election under section 83(b) of the Code with respect to the
Restricted Shares for which the restrictions have not lapsed. This election must
be filed no later than 30 days after the Date of Grant set forth in this Award
Agreement. This time period cannot be extended. The Participant acknowledges
(a) that the Participant has been advised to consult with a tax advisor
regarding the tax consequences of this award of the Restricted Shares and
(b) that timely filing of a section 83(b) election is the Participant’s sole
responsibility, even if the Participant requests the Company or its
representative to file such election on the Participant’s behalf.
IN WITNESS WHEREOF, the parties have executed this Award Agreement as of the
Date of Grant.
 
 
 
 
CONTINENTAL RESOURCES, INC., an
Oklahoma corporation
 
 
By:  
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
“PARTICIPANT”



8